Citation Nr: 0831430	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to April 
2006.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  The veteran subsequently moved to 
Pittsburgh, Pennsylvania, and his claims folder was then 
transferred to the RO in that city.

In May 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
Pittsburgh.  A copy of the hearing transcript is of record 
and has been reviewed.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran is seeking service connection for a low back 
disability.  On review, the Board finds that further 
development is necessary prior to analyzing the merits of 
this claim.  

The veteran's service treatment records show complaints of 
low back pain; x-rays of the lumbar spine showed loss of 
lordosis, suggestive of spasm.  Diagnoses of chronic low back 
pain and mechanical low back pain were rendered in 2004.  

Shortly after discharge from service, in July 2006, the 
veteran underwent a VA general medical examination; 
examination of the lumbar spine was essentially normal.  
Nevertheless, subsequent medical evidence of record, 
specifically a September 2007 VA treatment record, notes some 
tenderness in the veteran's low back and paraspinal muscles.  
Additionally, during the hearing conducted in May 2008, the 
veteran essentially testified that he has had a chronic low 
back disability since his discharge from service.  

Given the in-service treatment for low back pain, and the 
current low back symptomatology, the Board finds that a VA 
examination is necessary to ascertain the etiology of any 
currently diagnosed low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent, and etiology of any 
low back disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50% probability or greater) 
that any current low back disability 
found to be present had its clinical 
onset in service or is otherwise related 
to active service, including the in-
service treatment for low back pain.  

2.  Upon completion of the above-
requested development, readjudicate the 
veteran's claim for service connection 
for a low back disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


